Freedman, J.
There was no error in the refusal of the trial judge to dismiss the complaint, or to direct a verdict in favor of the defendant. Upon all the facts disclosed, the case was clearly one for the jury, and, upon due examination, We cannot say that the verdict which was rendered in favor of the plaintiff is contrary to the evidence or against the weight of the evidence, or excessive in amount. The defendant’s exceptions are clearly untenable. The judgment and order should be affirmed, with costs.